EXHIBIT 10.2 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS FIRST AMENDMENT is made on this 23rd day of December, 2009, by and between Charter Financial Corporation (the “Company”) and Robert L. Johnson (the “Executive”). INTRODUCTION: WHEREAS, the parties entered into that certain employment agreement dated August 15, 2002 (the “Agreement”). WHEREAS, the parties now desire to amend the Agreement primarily to bring the severance provisions into compliance with Section 409A of the Internal Revenue Code. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, the parties hereto agree to amend the Agreement as follows: 1.By deleting the fourth sentence of Section 8 in its entirety and substituting therefor the following: “The value of the automobile provided shall not exceed forty thousand dollars ($40,000) and shall be replaced when permitted by the Company.” 2.By deleting Section 9(a) in its entirety and substituting therefor the following: “(a)The Company shall pay to the Executive’s estate his earned but unpaid compensation (including, without limitation, salary and all other items which constitute wages under applicable law) as of the date of his termination of employment.This payment shall be made in accordance with the Company’s normal payroll practices.” 3.By deleting Section 10 in its entirety and substituting therefor the following: “Section 10.Termination Due to Disability. The Company may terminate the Executive’s employment if the Executive is suffering from a Disability.‘Disability’ means any condition which constitutes a ‘disability’ within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the ‘Code’).A termination of employment due to Disability under this section 10 shall be effected by a notice of termination given to the Executive by the Company and shall take effect on the later of the effective date of termination specified in such notice or the date on which the notice of termination is deemed given to the Executive.In the event the Executive becomes subject to a Disability: (a)The Company shall pay and deliver to the Executive (or in the event of his death before payment, to his estate and surviving dependents and beneficiaries, as applicable) the Standard Termination Entitlements in the event of his termination of employment. (b)Subject to section 14, in addition to the Standard Termination Entitlements, the Company shall continue to pay the Executive his base salary, at the annual rate in effect for him immediately prior to the date the Disability commenced, during a period ending on the earliest of: (i) the expiration of one hundred and eighty (180) days after the date the Disability commenced; (ii) the date on which long-term disability insurance benefits are first payable to him under any long-term disability insurance plan covering employees of the Company (the ‘LTD Eligibility Date’); (iii) the date of his death; and (iv) the expiration of the Remaining Unexpired Employment Period (the ‘Initial Continuation Period’).If the end of the Initial Continuation Period is neither the LTD Eligibility Date nor the date of his death, the Company shall continue to pay the Executive his base salary, at an annual rate equal to sixty percent (60%) of the annual rate in effect for him immediately prior to the date the Disability commenced, during an additional period ending on the earliest of the LTD Eligibility Date, the date of his death and the expiration of the Remaining Unexpired Employment Period.The payments under this subsection are referred to in this Agreement as the ‘Disability Benefits.’Notwithstanding any other provision hereof, the Disability Benefits shall commence within the time period required by section
